DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muradov et al. (US 2009/0060805).
With respect to claim 1, Muradov teaches an apparatus comprising a reformer assembly (as illustrated in Figure 3) comprising:
at least one non-rotating vortex tube having no moving parts and comprising a swirl chamber/(top part of reactor (20) where the hydrocarbon feedstock enters) (as illustrated) having a hydrocarbon input (as illustrated) to the swirl chamber (as illustrated); and a main tube segment/(portion of reactor (20) below the hydrocarbon feedstock inlet) communicating with the swirl chamber/(top part of reactor (20) where the hydrocarbon feedstock enters) (as illustrated) and having a first output (carbon) juxtaposed with an inside surface of a wall of the main tube segment (as illustrated), 

at least one heat input (para. [0063]) to heat the vortex tube (20) to promote reformation of hydrogen and carbon from the hydrocarbon input (as illustrated) (para. [0036]).
Limitations expressed in intended use language (i.e. the first output for outputting relatively hotter and heavier constituents of fluid provided at the hydrocarbon input) is not given weight in an apparatus claim given that it does not add any structural limitation to the claim.
Regarding limitations recited in claim 1 which are directed to a manner of operating disclosed device, neither the manner of operating a disclosed device nor material or article worked upon (i.e. hotter and heavier constituents of fluid) further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
With respect to claims 2 and 12, Muradov teaches a reformer assembly (Figure 3-4), comprising:
at least one vortex tube (20) with no moving parts comprising a swirl chamber/(top part of reactor (20) where the hydrocarbon feedstock enters) (as illustrated) having a hydrocarbon input (31) tangential (as illustrated in Figure 4) to the swirl chamber (as illustrated in Figures 3-4), and a main tube segment/(portion of reactor (20) below the hydrocarbon feedstock inlet (31)) communicating with the swirl chamber/(top part of reactor (20) where hydrocarbon feedstock (31) enters) and having a first output (carbon) juxtaposed with an inside surface of a wall of the main tube/(reactor (20)) segment (as illustrated);
at least one catalytic constituent (27) on the inside surface of the wall of the main tube segment (as illustrated); 
at least one tube (37) disposed centrally in the main tube segment (20) (as illustrated) and defining a second output (near the top as illustrated) at one end for outputting at least one relatively lighter and cooler constituent of fluid/(hydrogen) provided at the hydrocarbon input (31); and 
at least one heat input (para. [0063]) to heat the vortex tube (20) to promote reformation of hydrogen and carbon from the hydrocarbon input (31) (para [0036]).
Limitations expressed in intended use language (i.e. the first output for outputting relatively hotter and heavier constituents of fluid provided at the hydrocarbon input) is not given weight in an apparatus claim given that it does not add any structural limitation to the claim.
Regarding limitations recited in claims 2 and 12 which are directed to a manner of operating a disclosed device, neither the manner of operating a disclosed device nor material or article worked upon (i.e. hotter and heavier constituents of fluid; the at least one relatively lighter and cooler constituent) further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” 
With respect to claims 3 and 13, Muradov teaches wherein the at least one relatively lighter and cooler constituent includes hydrogen (para. [0036]).
Regarding limitations recited in claims 3 and 13 which are directed to a manner of operating disclosed device, neither the manner of operating a disclosed device nor material or article worked upon (i.e. the at least one relatively lighter and cooler constituent) further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” 
Regarding limitations recited in claims 4 and 14 which are directed to a manner of operating disclosed device, neither the manner of operating a disclosed device nor material or article worked upon (i.e. the relatively hotter and heavier constituents of fluid provided at the input include carbon) further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” 
With respect to claims 5 and 15, Muradov teaches wherein the catalytic constituent includes nickel and/or platinum and/or rhodium and/or palladium and/or gold (para. [0012]-[0014], [0021]).
With respect to claims 6 and 16, Muradov teaches a fuel cell connected to the second output (para. [0002]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Muradov et al. (US 2009/0060805), as applied to claim 1, and further in view of Weaver et al. (US 2014/0093446).
With respect to claims 7, 9 and 17-18, Muradov discloses all claim limitations as set forth above, but fails to teach providing an engine connected to the first output, wherein the engine is a turbine or an internal combustion.  Weaver teaches generating hydrogen and providing the generated hydrogen to an engine or a turbine or a fuel cell for power generation (para. [0002]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to connect the first output in Muradov to a turbine, as taught by Weaver, in order to generate power. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Muradov et al. (US 2009/0060805), as applied to claim 1, and further in view of Fischel (US 2010/0330445 A1).
With respect to claim 8, Muradov discloses all claim limitations as set forth above, and teaches providing a hydrogen permeable membrane separator (26) for separating the hydrogen from the product stream, but fails to teach wherein the tube (37) is a Hydrogen-permeable tube.  Fischel teaches a reformer for generating hydrogen (as illustrated in Figure 5A) comprising:
at least one heat input (100) to heat the reactor to promote reformation of hydrogen and carbon from a hydrocarbon input (as illustrated) (para [0145]-[0148]); a fuel reforming chamber (94) comprising a catalytic constituent (92) on the inside surface (as illustrated), and a Hydrogen-permeable tube (96) centrally positioned within the reactor (para. [0149]) defining a second output (114) at one end for outputting at least one relatively lighter and cooler constituent of fluid/(hydrogen) (para. [0149]) in order to provide a compact hydrogen generation reactor.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to modify Muradov and have the tube comprise a hydrogen-permeable tube, as taught by Fischel, in order to provide a compact hydrogen generation reactor.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Muradov et al. (US 2009/0060805), as applied to claims 1-2 above, and further in view of Sanger et al. (US 6,793,698 B1) in view of Westby et al. (US 3,563,883).
	With respect to claims 10 and 19, Muradov discloses all claim limitations as set forth above but fails to teach providing plural vortex tubes arranged in a toroidal configuration. Sanger teaches a reforming apparatus wherein the reforming tubes are arranged in a toroidal configuration (as illustrated in Figure 2) in order to provide a compact reactor configuration.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide a plurality of vortex reactor tubes, and to arrange the plurality of vortex reactor tubes in a toroidal configuration, as taught by Sanger, in order to provide a compact reactor configuration.
Muradov discloses all claim limitations as set forth above but fails to teach wherein a first vortex tube in the plurality of vortex tubes defines the input and provides fluid from the respective second output to an input of a next vortex tube in the plurality of vortex tubes. Westby teaches a catalytic reforming apparatus (as illustrated) comprising a first reforming reactor (20) that produces a reformed stream that is introduced into a second reforming reactor (30) that produces another reformed stream that feeds into a third reforming reactor (40) and then to a forth reforming reactor (50) (as illustrated) in order to improve product yield and quality (col. 2, lines 38-46).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the first vortex tube in the plural vortex tubes in the apparatus of Muradov as modified by Sanger above define the input and provide fluid from the respective output to an input of a next vortex tube in the plurality of vortex tubes, as taught by Westby, in order to improve product yield and quality.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Muradov et al. (US 2009/0060805), as applied to claims 1-2 above, and further in view of Kim et al. (US 2006/0194084) in view of Noguchi et al. (US 4,122,802).
With respect to claims 11 and 20, Muradov discloses all claim limitations as set forth above but fails to teach including a fuel reservoir for providing hydrocarbon fuel to the vortex tube, the fuel reservoir configured for receiving an exhaust of an engine to heat fuel within the fuel reservoir.  Kim teaches a fuel reservoir/tank (152) providing fuel to a fuel reformer (120) (as illustrated in Figure 6), wherein the fuel reservoir (152) is being heated using heating unit (155) through which the reforming gas discharged from the reformer (120) passes via path (159) in order to preheat the fuel present within the fuel tank (152) so that the fuel being sent to the reformer (120) can be provided in a preheated state (para. [0101]).
Kim fails to teach wherein an exhaust of an engine is used to heat the fuel within the fuel reservoir versus the reformed gas.  Noguchi teaches an apparatus comprising a reforming reactor positioned in a heat-exchange relationship with engine exhaust gas in order to heat the reactor and the catalyst and fuel present therein to the desired temperature, and to thereby cool the engine exhaust gases (col. 4, lines 16-29).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the fuel tank of Muradov with a heat-exchanger, as taught by Kim, through which heat-exchanger passes engine exhaust gas, as taught by Noguchi, in order to preheat the fuel present within fuel tank so that the fuel being sent to the reformer can be provided in a preheated state and to thereby cool the engine exhaust gases.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/						3/27/2021Primary Examiner, Art Unit 1725